DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/20/22 have been received. Claims 3, 8, 13, 18, 28, 33, and 38 have been amended.
Specification
3.	Acknowledgement is made of receipt of amendments to the specification.
Claim Objections
4.	The objections to claims 3, 8, 13, and 28 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 112
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 18 and 19-25 is withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 33 and 34-36 is withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 38 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353) on  claims 1-18, 20-21, 23-28, 30-33, and 35-38 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353), in further view of Wietelmann et al. (US 6,984,367) as cited in IDS dated 4/26/20 on claim 19 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353), in further view of Visco et al. (US 8,658,304) as cited in IDS dated 4/26/20 on claim 22 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
11.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353), in further view of Wietelmann et al. (US 6,984,367) as cited in IDS dated 4/26/20 on claim 29 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
12.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353), in further view of Wietelmann et al. (US 6,984,367) as cited in IDS dated 4/26/20 on claim 34 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
13.	Claims 1-38 are allowed.
14.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to  a battery, comprising: an anode; a cathode current collector; and an electrolyte that facilitates transport of ions between the anode and cathode, wherein the electrolyte includes: a solvent comprising one or more organic liquid compounds, an active cathode material comprising a mixture of a metal halide and its corresponding halogen, wherein the metal halide to halogen molar concentration ratio is greater than 0.5, the mixture is dissolved in the solvent, and the active cathode material is in contact with the cathode current collector, and an oxidizing gas dissolved in the solvent.
	The prior art to Kim et al. (US 2019/0221887) discloses a battery, comprising: an anode; a cathode current collector; and an electrolyte that facilitates transport of ions between the anode and cathode, wherein the electrolyte includes: a solvent comprising one or more organic liquid compounds, an active cathode material comprising a metal halide, the metal halide is dissolved in the solvent, and the active cathode material is in contact with the cathode current collector, and an oxidizing gas dissolved in the solvent but does not disclose, teach or render obvious an active cathode material comprising a mixture of a metal halide and  its corresponding halogen, wherein the metal halide to halogen molar concentration ratio is greater than 0.5.
The prior art to Yazami et al. (US2015/0333353) teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]),  liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1),  the catholyte consists of 0.1 M/L of I2 in methanol and in both anolyte and catholyte, the concentration of the LiI salt (supporting electrolyte) is 0.50 M/L (examples [0087]) but does not teach, disclose or render obvious the remainder of the claim limitations.  
15.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for the inventions in independent claims 11, 18, 26, 33, 37, and 38 are substantially the same as provided in paragraph 14 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724